department of the treasury internal_revenue_service washington d c contact person contact number b jg oe uniform issue list numbers legend c t dear sir or madam this is in reply to your rulings request of date on c’s proposed transfer of all of its assets to t pursuant to sec_507 of the internal_revenue_code c a nonprofit charitable corporation and t a charitable_trust are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code c will transfer all of its assets to t c and t are controlled by the same individuals and are created under the laws of the same state after c transfers all of its assets to t c intends to notify the internal_revenue_service of its voluntary termination of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code c has no grants outstanding requiring expenditure_responsibility under sec_4945 of the code the following rulings are requested c's transfer to t will be pursuant to sec_507 of the code will not result in termination of c's private pursuant to sec_507 of the code and will not result in foundation status under sec_509 a of the code termination_tax under sec_507 of the code if after c's transfer of ail of its assets to t c notifies the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code then such notice will be terminate c's private_foundation_status under sec_509 of the code pursuant to sec_507 of the code if after c's transfer of all of its assets to t c notifies the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code and if the value of c's net assets when c gives the notice and terminates its private_foundation_status is zero then c will not incur any termination_tax under sec_507 of the code c's transfer to t will not adversely affect the tax-exempt status of c or t t will succeed to the aggregate tax benefits of c for purposes of the private_foundation_excise_tax provisions of chapter of the cade and sec_507 through of the code t will be treated as c so that a for purposes of sec_4940 of the code c's net_investment_income for its tax_year of its transfer to t can be included in t's net_investment_income for t's tax_year of the transfer and that c's distribution requirement is not satisfied by c t will be responsible for satisfying c's distribution_requirements under sec_4942 of the code to the extest of b c's transfer to t will not give rise to net_investment_income or tax under sec_4940 of the code c's transfer to t will not constitute an act of self-dealing under sec_4941 of the code t will succeed to c's excess qualifying distributions carryover for purposes of sec_4942 of the code c's transfer to t will not result in t's owning any excess_business_holdings under sec_4943 of the code c's transfer to t will not be a jeopardizing investment under sec_4944 of the code and will not result in t' sec_11 owning any jeopardizing investments under sec_4944 of the code c's transfer to t will not constitute a taxable_expenditure under sec_4945 of the code and c will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all its assets to t sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shail not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where a private_foundation has transferred alt of its assets to is not required to exercise expenditure another private_foundation in a transfer under sec_507 of the code it responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the amount if any of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre- grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code your requested rulings are discussed below analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor private foundation's assets because c will make such a disposition by transfer of all of its assets to t c's transfer of assets to t will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations c's transfer of its assets pursuant to sec_507 of the code will not cause termination of c's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code under sec_507 of the code when c notifies the intemal revenue service after c transfers ail of its net assets to t of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 c will thus terminate its private_foundation_status pursuant to that sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this tax under sec_507 of the code is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation after c transfers all of its assets the value of c's assets will be zero when c notifies the service of its voluntary termination of its private_foundation_status pursuant to sec_507 of the code and thus such termination of c's private_foundation_status under sec_509 of the code will result in zero termination_tax under sec_507 of the code c's assets transferred to t will remain dedicated to exempt purposes under sec_501 of the code and thus c's transfer of assets to t will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of t or c under sec_1_507-3 of the regulations upon c's transfer of all of its assets to t t will succeed to c's aggregate tax benefits under sec_507 of the code sec_1_507-3 of the regulations indicates that where a transferor private_foundation transfers assets to another private_foundation which is controlled directly or indirectly by the same persons who control the transferor foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code thus under sec_4940 of the code c's net_investment_income for its tax_year of its transfer of its assets to t can be included in t's net_investment_income in the tax_year of the transfer also t must satisfy c's distribution_requirements under sec_4942 of the code to the extent that c's distribution_requirements are not satisfied by c t's transfer of its assets will be for exempt purposes under sec_501 of the cade to c which is exempt from federal_income_tax under sec_501 of the code and wil not be investment_income or a disposition of property subjecting t or c to tax on investment_income under sec_4940 of the code under sec_53_4946-1 of the regulations t is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because t is exempt from federal_income_tax under sec_501 of the code because c's transfer of assets to t will not be a transfer to a disqualified_person under sec_4946 of the code c's transfer will not be an act of self-dealing under sec_4941 of the code as in revrul_78_387 described above after c’s transfer of all of its assets to t c's excess qualifying distributions if any under sec_4942 of the code may be used by c or its transferee t to reduce the distributable_amount of c and or t under sec_4942 of the code by the amount if any of c's excess qualifying distributions carryover under sec_4942 of the code because as you represent c's transfer of assets will not involve excess_business_holdings of a private_foundation with respect to c or t c's transfer will not result in excess_business_holdings or tax under sec_4943 of the code because c's transfer of assets will be made for exempt purposes under sec_501 of the code to t which is exempt from federal_income_tax under sec_501 of the code c's transfer will not be a jeopardizing investment or result in tax under sec_4944 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code thus c's transfer of assets to the exempt transferee t for exempt purposes under sec_501 of the code will not be a taxable_expenditure under sec_4945 of the code sec_1_507-3 of the regulations provides that where a private_foundation transfers ail of its assets to another private_foundations pursuant to sec_507 of the code such transferor foundation does not incur any expenditure_responsibility requirement under sec_4945 of the code with respect to its transfer of all of its assets pursuant to sec_507 of the code thus when c transfers all of its assets to t pursuant to sec_507 of the code c will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to t pursuant to sec_507 of the code accordingly we rule that c's transfer to t will be pursuant fo sec_507 of the code will not result in termination of c's private pursuant to sec_507 a of the code and will not result in foundation status under sec_509 of the code termination_tax under sec_507 of the code if after c's transfer of all of its assets to t c notifies the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code then such notice will be terminate c's private_foundation_status under sec_509 of the code pursuant to sec_507 of the code if after c's transfer of all of its assets to t c notifies the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code and if the value of c’s net assets when c gives the notice and terminates its private_foundation_status is zero then c will not be incur any termination_tax under sec_507 of the code c's transfer to t will not adversely affect the tax-exempt status of c or t c's aggregate tax benefits will carry over to t _ for purposes of the private_foundation_excise_tax provisions of chapter of the cade and sec_507 through of the code t will be treated as c so that a for purposes of sec_4940 of the code c's net_investment_income for its tax_year of its transfer to t can be included in t's net_investment_income for t's tax_year of the transfer and b t will be responsible for satisfying c's distribution_requirements under sec_4942 of the code to the extent that c's distribution requirement is not satisfied by c 27d c's transfer to t will not result in tax under sec_4940 of the code c's transfer to t will not be an act of self-dealing under sec_4941 of the code c's excess qualifying distributions carryover under sec_4942 of the code will carry over to t c's transfer to t will not resuit in excess_business_holdings or tax under sec_4943 of the code jeopardizing investments under that section c's transfer to t will not be a jeopardizing investment under sec_4944 of the code or resuit in t’s owning any c's transfer to t will not be a taxable_expenditure under sec_4945 of the code and c will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to c's transfer of all its assets to t because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your next annual return this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that this ruling jetter may not be used or cited as precedent sincerely s robert fontenrose acting manager exempt_organizations technical group
